Case: 19-30236     Document: 00515616122          Page: 1    Date Filed: 10/26/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     October 26, 2020
                                   No. 19-30236                        Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Roy Martin Herrera Romero; Oscar Arturo Machado-
   Galeana, also known as Sinaloan,

                                                        Defendants—Appellants.


                  Appeals from the United States District Court
                      for the Middle District of Louisiana
                            USDC No. 3:15-CR-32-7
                            USDC No. 3:15-CR-32-1


   Before Graves, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Defendant-Appellants Roy Martin Herrera Romero and Oscar Arturo
   Machado-Galeana appeal their convictions for drug trafficking charges. They
   contend that the district court erred in denying their motions to suppress



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-30236     Document: 00515616122           Page: 2   Date Filed: 10/26/2020




                                    No. 19-30236


   wiretap evidence because the wiretap in this case was unnecessary and the
   Government listened in on too many non-pertinent communications,
   rendering the wiretap unlawful under 18 U.S.C. § 2518. Machado-Galeana
   also appeals his 300-month sentence. We affirm.
                               I. Background
          After a nine-day jury trial, Herrera Romero was convicted of
   possession of marijuana with intent to distribute. The same jury convicted
   Machado-Galeana of several offenses: conspiracy to possess with intent to
   distribute 50 grams or more of methamphetamine, less than 100 grams of
   heroin, and marijuana; conspiracy to launder monetary instruments;
   distribution of 50 grams or more of methamphetamine (four counts);
   possession with intent to distribute 50 grams or more of methamphetamine
   and marijuana; and possession of firearms in furtherance of a drug trafficking
   crime. Herrera Romero was sentenced to a 60-month term of imprisonment.
   Machado-Galeana was sentenced to serve 300 months: 240-month
   concurrent sentences for all counts save the firearms count, for which
   Machado-Galeana received a 60-month consecutive sentence.
          The law enforcement investigation in this matter began on June 18,
   2014, when a confidential informant alerted local police that Alexander Pined
   Nava was engaged in a methamphetamine trafficking operation in Baton
   Rouge, Louisiana. Shortly thereafter, law enforcement conducted several
   undercover purchases of substantial quantities of methamphetamine from
   Nava. Toll records from Nava’s phone showed that he typically contacted
   Machado-Galeana around the time of the controlled purchases. Law
   enforcement continued conducting controlled purchases, each in escalating
   quantities, as well as physical surveillance of Nava’s home. During one of the
   controlled purchases, Nava told undercover officers that a Mexican cartel
   supplied the methamphetamine, and that the methamphetamine was




                                         2
Case: 19-30236      Document: 00515616122          Page: 3   Date Filed: 10/26/2020




                                    No. 19-30236


   smuggled across the Mexican border using military connections. Nava also
   said that he and his associates got their marijuana from California. After some
   of the controlled purchases, Nava’s associates would follow the undercover
   officers, hampering law enforcement’s ability to surveil Nava’s activities.
          Although the investigation revealed substantial evidence of drug
   trafficking by Nava, Herrera Romero and Machado-Galeana, the United
   States applied for a Title III wiretap order on Nava’s cellphone in November
   2014. According to the supporting affidavit, various traditional investigative
   techniques had revealed “the key members of the NAVA organization,” but
   the Government was at a dead-end in determining an apparent conspiracy’s
   scope and suppliers. The affidavit set out the investigative methods that law
   enforcement used, including: a cooperating source, controlled purchases,
   physical surveillance, pole cameras, undercover agents, consensually
   recorded phone calls, administrative subpoenas, telephone subscriber
   records, DMV records, police records, a search warrant, a GPS tracker, toll
   records, pen register/trap and trace data, a traffic stop used to identify a
   possible coconspirator, and screening the suspects’ social media activity.
   The affidavit went on to assert that law enforcement had exhausted these
   methods, and that a wiretap on Nava’s phone was needed to glean the
   trafficking operation’s scope, structure, and suppliers. The district court
   signed the wiretap order for Nava’s phone.
          The Government later applied for and received a wiretap order for
   Machado-Galeana’s phone; it submitted an application and a supporting
   affidavit similar to those used in the Nava wiretap application. Later, the
   district court granted a 30-day extension on the Machado-Galeana wiretap.
          Before trial, Herrera Romero and Machado-Galeana moved to
   suppress evidence obtained via the wiretaps. Pointing to the substantial
   evidence that law enforcement obtained before the wiretaps, Herrera




                                          3
Case: 19-30236      Document: 00515616122          Page: 4   Date Filed: 10/26/2020




                                    No. 19-30236


   Romero and Machado-Galeana contended that because the Government had
   not met 18 U.S.C. § 2518(3)(c)’s necessity requirement, the wiretaps were
   unlawful. After holding a hearing, the district court denied the motions to
   suppress, concluding that the Government had established the wiretaps’
   necessity.
          The Government used two Spanish-speaking persons, Maria Reyes
   and Ricardo Robles, to monitor the intercepted telephone calls. Both
   monitors worked for private companies on contract with the Government. At
   a hearing on the United States’ motion to authenticate the voices heard on
   the intercepted phone calls, a DEA agent testified that the monitors would
   “listen to the calls and determine if they are pertinent or non-pertinent.”
   The monitors would also “make a synopsis, which is a . . . short description
   of the conversation.” During Reyes’ cross-examination at the authentication
   hearing, the following exchange occurred:
          Q. As I understand the process today, you and Mr. Robles were
          each assigned shifts to listen to the incoming calls and text
          messages on these wiretaps, correct?
          A. That’s correct.
          Q. And I’m trying to gather here that on your shift you would
          be responsible for listening to every call that came in, correct?
          A. That’s correct.
          Q. And you would listen to the calls in their entirety, correct?
          A. Correct.

   Robles testified that he did not translate every call into English; instead he
   would “translate the calls that are pertinent and that are requested by the
   agent or the attorney.” However, he did a synopsis, in English, for every call,
   and he contemporaneously entered notes during some calls. Agents then read
   the synopses and decided which calls needed to be transcribed. Robles said
   that a law enforcement agent was always with him while he worked. Neither
   Reyes nor Robles was specifically asked about minimization of non-pertinent



                                         4
Case: 19-30236      Document: 00515616122          Page: 5   Date Filed: 10/26/2020




                                    No. 19-30236


   calls. The four fifteen-day reports that the Government submitted for the
   district court’s review provide that the percentage of “calls minimized out of
   the total number of calls completed” ranged from 0.99% to 2.61%, but that
   most of the calls were under two minutes long. Of all calls longer than two
   minutes, minimization rates ranged from 3.5% to just under 14%.
          After the authentication hearing, Herrera Romero, citing the
   monitors’ testimony, moved again to suppress all wiretap evidence, arguing
   that the Government’s minimization practices violated 18 U.S.C. § 2518(5).
   Machado-Galeana did not raise any argument regarding minimization. The
   district court denied Herrera Romero’s motion, concluding that the
   Government’s minimization practices were reasonable under the
   circumstances.
          Much of the evidence presented at trial against Machado-Galeana
   consisted of witnesses reading aloud from transcripts of intercepted
   communications or identified speakers in recorded phone calls. Additionally,
   Nava testified that Machado-Galeana was the operation’s leader. On October
   4, 2018, a jury convicted Machado-Galeana of six counts of drug trafficking,
   one count of money laundering, and one count of possession of a firearm in
   furtherance of a drug trafficking crime. The same jury convicted Herrera
   Romero on one count of marijuana trafficking.
          At sentencing, the district court concluded by a preponderance of the
   evidence that Machado-Galeana sent Nava’s family threatening messages
   and had asked other inmates to kill Nava to prevent Nava from testifying.
   The district court also concluded that Machado-Galeana perjured himself at
   trial by asserting that Nava was the conspiracy’s leader and that Nava
   coerced Machado-Galeana into committing the crimes of which he was
   charged. The district court then concluded that Machado-Galeana’s total




                                         5
Case: 19-30236       Document: 00515616122             Page: 6      Date Filed: 10/26/2020




                                        No. 19-30236


   offense level was 44, 1 which included a 2-level obstruction-of-justice
   enhancement for Machado-Galeana’s false testimony. The guidelines
   imprisonment range for Machado-Galeana’s offense level, along with a
   criminal history category of I, is life imprisonment. See U.S.S.G. Ch.5, Pt. A.,
   Sentencing Table. Machado-Galeana, citing his lack of criminal history,
   requested a downward variance but did not request a specific sentence. The
   district court sentenced Machado-Galeana to 300 months’ imprisonment,
   well below the guidelines range.
           On appeal, Herrera Romero and Machado-Galeana both challenge the
   district court’s decision that the Government satisfied 18 U.S.C. § 2518 with
   respect to the wiretap’s necessity and minimization. Machado-Galeana also
   contends that the district court erred by applying the obstruction-of-justice
   enhancement, and that his 300-month sentence is substantively
   unreasonable.
                        II. The Wiretap’s Necessity
           Both Herrera Romero and Machado-Galeana contend that the district
   court erroneously concluded that the Government established the wiretaps’
   necessity. They contend that the wiretaps were unnecessary because
   substantial evidence against them was obtained, or could have been obtained,
   through traditional investigative techniques. We review a district court’s
   authorization of a wiretap for clear error. United States v. Kelley, 140 F.3d 596,
   604 (5th Cir. 1998); United States v. Butler, 477 F. App’x 217, 219 (5th Cir.
   2012). We review de novo whether the Government satisfied the necessity
   requirement. United States v. Smith, 273 F.3d 629, 632 (5th Cir. 2001); Butler,
   477 F. App’x at 219.


          1
            The district court treated Machado-Galeana’s total offense level as 43 pursuant
   to U.S.S.G. Ch. 5, Pt. A., Application Note 2.




                                              6
Case: 19-30236     Document: 00515616122           Page: 7   Date Filed: 10/26/2020




                                    No. 19-30236


          Title III of the Omnibus Crime Control and Safe Streets Act of 1968
   generally prohibits law enforcement agents from intercepting wire, oral, and
   electronic communications without consent, absent prior judicial approval.
   18 U.S.C. §§ 2510-2520; United States v. Smith, 978 F.2d 171, 173, 175 (5th
   Cir. 1992). Among other requirements, an application seeking a wiretap order
   must establish that “other investigative procedures have been tried and failed
   or why they reasonably appear to be unlikely to succeed if tried or to be too
   dangerous.” 18 U.S.C. § 2518(1)(c). To issue an order approving
   interception of wire communications, a judge must find that the Government
   has made the required showing of necessity. 18 U.S.C. § 2518(3)(c). This
   “necessity requirement,” Kelley, 140 F.3d at 605, is meant to ensure that
   wiretaps are not “routinely employed as the initial step in criminal
   investigation.” United States v. Giordano, 416 U.S. 505, 515 (1974).
          In its affidavits seeking a wiretap authorization, the Government
   demonstrated that a wiretap was necessary to determine an apparent drug-
   trafficking conspiracy’s scope and suppliers. Regarding traditional
   investigative techniques, the affidavits provided “[d]etails about the use of
   each technique” concerning the subjects of the investigation, “the success
   or failure of the technique, and what the technique has accomplished or failed
   to accomplish with regard to the goals and objectives of this investigation.”
   The affidavits summarized the Government’s use of confidential sources,
   controlled purchases, physical surveillance, undercover agents, search
   warrants, trash searches, a “GPS tracker,” closed circuit television cameras,
   pen registers, trap and trace devices, “[t]oll [a]nalysis and [s]ubscriber
   [i]nformation,” and “[m]ail [c]over [r]equests.”
          Herrera Romero and Machado-Galeana contend that, because these
   traditional methods yielded abundant evidence of their own crimes, wiretap
   surveillance was unnecessary. These arguments misunderstand the wiretap’s
   objective. The affidavits explained that the Government had exhausted the



                                         7
Case: 19-30236     Document: 00515616122          Page: 8   Date Filed: 10/26/2020




                                   No. 19-30236


   extent to which these methods could expose the conspiracy’s scope, and,
   based on an apparent connection to a Mexican drug cartel and a marijuana
   supplier in California, as well as the organization’s counter-surveillance
   efforts, continuing these more traditional methods would be futile and
   dangerous. Cf. United States v. Webster, 734 F.2d 1048, 1054-55 (5th Cir.
   1984) (affirming a wiretap’s necessity because extensive, traditional
   investigative methods would not further reveal a trafficking organization’s
   scope).
         Herrera Romero and Machado-Galeana also argue that other, less
   intrusive investigative methods could have revealed the information sought
   by the Government. However, the necessity requirement is not meant to
   “foreclose electronic surveillance until every other imaginable method of
   investigation has been unsuccessfully attempted.” Webster, 734 F.2d at 1055.
   Thus, the Government does not have to show that it has exhausted every
   conceivable option before a wiretap may be approved. Kelley, 140 F.3d at 605.
   Instead, § 2518(c) requires a showing that “normal investigative techniques
   employing a normal amount of resources have failed to make the case within
   a reasonable period of time.” Id. (internal quotation marks and citation
   omitted). Because the wiretap affidavits sufficiently established that
   traditional investigative methods were at a dead-end, and that a wiretap was
   necessary to glean an apparently sophisticated conspiracy’s scope and
   suppliers, the district court did not err in concluding that the Government
   satisfied § 2518’s necessity requirement.
        III. The Government’s Minimization Practices
          Herrera Romero and Machado-Galeana also argue that the district
   court should have suppressed all wiretap evidence because the Government
   and the monitors listened in on too many irrelevant conversations. We review
   the district court’s “determination of the reasonableness of minimization




                                        8
Case: 19-30236        Document: 00515616122              Page: 9       Date Filed: 10/26/2020




                                          No. 19-30236


   efforts for clear error.” United States v. Brown, 303 F.3d 582, 603 (5th Cir.
   2002). Under the clear error standard, we review the evidence in the light
   most favorable to the prevailing party. United States v. Pack, 612 F.3d 341, 347
   (5th Cir. 2010). So long as a factual finding is plausible based on the record
   as a whole, it is not clearly erroneous. See United States v. Raney, 633 F.3d
385, 389 (5th Cir. 2011).
           Although Herrera Romero raised the Government’s minimization
   before the district court, Machado-Galeana did not; he challenges
   minimization for the first time on appeal. We have held that the “failure to
   raise specific issues or arguments in pre-trial suppression proceedings operates
   as a waiver of those issues or arguments for appeal.” United States v.
   Scroggins, 599 F.3d 433, 448 (5th Cir. 2010) (emphasis in original). However,
   we may, “for good measure,” consider the argument under the plain error
   standard. Id.; see United States v. Baker, 538 F.3d 324, 328-29 & n.1 (5th Cir.
   2008). Under either standard, Herrera Romero and Machado-Galeana’s
   arguments are unavailing because neither identifies specific conversations
   that should have been suppressed, and because the Government’s
   minimization efforts, while perhaps lax, were not wholly unreasonable.
           Herrera Romero and Machado-Galeana’s failure to identify specific,
   excludable evidence is fatal to their claim because this court has rejected total
   suppression for minimization violations. See United States v. Gaytan, 74 F.3d
545, 554 (5th Cir. 1996) (“The exclusionary rule does not require the
   exclusion of those conversations that were properly intercepted as well.”). 2


           2
             In United States v. Hyde, 574 F.2d 856 (5th Cir. 1978), this court stated, but did
   not hold, that “blatant disregard[]” of minimization requirements may merit total
   suppression. 574 F.2d at 869. The primary argument for total suppression is that piecemeal
   suppression of non-pertinent calls neither benefits the defendant nor deters the
   Government’s minimization violations—the Government is unlikely to introduce
   irrelevant communications, and post hoc suppression of improperly intercepted calls places




                                                9
Case: 19-30236         Document: 00515616122                  Page: 10        Date Filed: 10/26/2020




                                             No. 19-30236


   But even if Herrera Romero and Machado-Galeana had identified specific
   communications to be suppressed, the district court did not clearly err.
   Section 2518(5) requires that wiretap surveillance “be conducted in such a
   way as to minimize the interception of communications not otherwise subject
   to interception[.]” 18 U.S.C. § 2518(5). To comply with § 2518(5), the
   “government’s efforts to minimize interception of non-pertinent
   conversations must be objectively reasonable in light of the circumstances
   confronting the interceptor.” Brown, 303 F.3d at 604 (internal quotation
   marks and citation omitted). In keeping with this reasonableness standard
   and its variance with each case’s facts, the Supreme Court has cautioned that
   “blind reliance on the percentage of nonpertinent calls intercepted is not a
   sure guide to the correct answer.” Scott v. United States, 436 U.S. 128, 140
   (1978). We consider three factors in determining the objective
   reasonableness of the Government’s minimization practices: “‘(1) the nature
   and scope of the criminal enterprise under investigation; (2) the
   Government’s reasonable inferences of the character of a conversation from
   the parties to it; and (3) the extent of judicial supervision.’” Brown, 303 F.3d
   at 604 (quoting United States v. Bankston, 182 F.3d 296, 307 (5th Cir. 1999)).
   Here, the defendant-appellants agree that “there was judicial supervision in


   law enforcement in the same position as if it had properly minimized in the first place.
   However, total suppression could render wiretap investigations ineffective by requiring law
   enforcement to erroneously minimize coded, seemingly innocent calls out of fear that
   mistakenly listening could jeopardize the entire wiretap. For this reason, courts almost
   uniformly have declined complete suppression as a remedy for minimization abuses unless
   the defendant can show that the abuses tainted the investigation as a whole. E.g., United
   States v. Cox, 462 F.2d 1293, 1301 (8th Cir. 1972) (“Clearly Congress did not intend that
   evidence directly within the ambit of a lawful order should be suppressed because the
   officers, while awaiting incriminating evidence, also gathered extraneous conversations. If
   appellants have a remedy under Title III other than the suppression of conversations
   outside the warrant’s scope, it lies in . . . a civil suit against the investigating officers.”). See
   also United States v. Mansoori, 304 F.3d 635, 648 (7th Cir. 2002); United States v. Charles,
   213 F.3d 10, 22 (1st Cir. 2000); United States v. Ozar, 50 F.3d 1440, 1448 (8th Cir. 1995).




                                                    10
Case: 19-30236     Document: 00515616122           Page: 11   Date Filed: 10/26/2020




                                    No. 19-30236


   this case and agents seemingly anticipated a scheme substantially larger in
   scope than the one indicted.”
          Regarding the second factor—the extent to which Government can
   readily make reasonable inferences of conversation’s character and
   participants—this court has recognized that the reasonableness of the
   Government’s minimization rates will vary with each case’s facts. This court
   generally has afforded deference to law enforcement “during the initial phase
   of an investigation, when the precise scope of and participants in the criminal
   scheme have not yet been identified.” Brown, 303 F.3d at 604-05. Law
   enforcement is also unlikely able to quickly identify non-pertinent
   communications where the conspiracy uses coded or foreign languages. See
   United States v. Clark, 67 F.3d 1154, 1162 (5th Cir. 1995), cert. granted,
   judgment vacated on other grounds sub nom. Coffman v. United States, 519 U.S.
802 (1996); United States v. Sanchez, 961 F.2d 1169, 1178-79 (5th Cir. 1992)
   (“Where drug jargon is used over the phone, the government may engage in
   more extensive wiretapping and the interception of innocent calls may be a
   more reasonable activity.”). Finally, minimization may not be feasible when
   most intercepted calls are under two minutes, because law enforcement may
   not have enough time to categorize a call in real time before the call
   terminates. See Scott, 436 U.S. at 140 (“[T]here are surely cases . . . where
   the percentage of nonpertinent calls is relatively high and yet their
   interception was still reasonable . . . [because] [m]any of the nonpertinent
   calls may have been very short. Others may have been one-time only calls . . .
   [or] ambiguous in nature.”). When these indicia are present, low
   minimization rates may not be indicative of § 2518(5) violations.
          Each of these indicia is present here. The district court noted that,
   through controlled methamphetamine purchases, law enforcement
   suspected that Herrera Romero and Machado-Galeana were members of a
   large and sophisticated conspiracy with connections to a Mexican drug cartel,



                                         11
Case: 19-30236     Document: 00515616122            Page: 12   Date Filed: 10/26/2020




                                     No. 19-30236


   but the investigation was only months old, rendering distinguishing pertinent
   from non-pertinent calls difficult. Further, the intercepted communications
   were in Spanish and used “coded jargon,” making it difficult for case agents
   to give real-time instructions to monitors regarding pertinence. Last, most of
   the intercepted calls were less than two minutes long and so not subject to
   quick categorization before the calls’ termination. The intercepted calls in
   this case thus generally were not readily minimizable, and so the district court
   did not clearly err in concluding that the Government’s minimization efforts
   were reasonable.
          IV. Machado-Galeana’s 300-Month Sentence
          Machado-Galeana also contests his 300-month sentence. He argues
   first that the district court erred in imposing a 2-level obstruction-of-justice
   enhancement, and second that his 300-month sentence is substantively
   unreasonable. We address both arguments in turn.
          A defendant’s guidelines offense level is increased by two if he or she
   “willfully obstructed or impeded, or attempted to obstruct or impede, the
   administration of justice with respect to the investigation, prosecution, or
   sentencing of the instant offense of conviction.” U.S.S.G. § 3C1.1. A district
   court’s determination that a defendant obstructed justice is a finding of fact
   that we review for clear error. United States v. Zamora-Salazar, 860 F.3d 826,
   836 (5th Cir. 2017). Applying the preponderance-of-the-evidence standard,
   the district court concluded that Machado-Galeana repeatedly perjured
   himself at trial when he testified in his defense. Machado-Galeana contends
   that the enhancement’s application to his offense level is unconstitutional
   because it penalizes him for testifying in his own defense. This argument
   misses the mark because “a defendant’s right to testify does not include a
   right to commit perjury.” United States v. Dunnigan, 507 U.S. 87, 96 (1993).
   Moreover, other grounds support the enhancement’s application. See United




                                         12
Case: 19-30236       Document: 00515616122          Page: 13   Date Filed: 10/26/2020




                                     No. 19-30236


   States v. Dunigan, 555 F.3d 501, 508 n.12 (5th Cir.) (citation omitted), cert.
   denied, 556 U.S. 1264 (2009). (“[I]t is an elementary proposition, and the
   supporting cases too numerous to cite, that this court may affirm the district
   court’s judgment on any grounds supported by the record.”). The district
   court adopted the presentence investigation report’s conclusion that
   Machado-Galeana sought to dissuade Nava’s testimony by asking other
   inmates to kill Nava and by sending threatening messages to Nava’s mother,
   and these actions also support the § 3C1.1 enhancement. See U.S.S.G.
   § 3C1.1 & Application Note 4(a).
             Machado-Galeana also contends that the district court violated his
   Sixth Amendment rights by using the preponderance-of-the-evidence
   standard in applying an enhancement that exposed him to a potential life
   sentence. However, this court, along with other courts of appeals, has
   consistently affirmed the preponderance standard’s application to
   sentencing enhancements. See, e.g., United States v. Hagman, 740 F.3d 1044,
   1048 (5th Cir. 2014); United States v. Gourley, 168 F.3d 165, 171 n.10 (5th Cir.
   1999). Further, the 2-level enhancement here did not significantly impact
   Machado-Galeana’s sentence, because his 300-month sentence is below the
   guidelines imprisonment range even absent the enhancement. See U.S.S.G.
   Ch. 5, Pt. A., Sentencing Table (recommending a range of 360 months to life
   imprisonment for an offense level of 42). The enhancement’s application
   thus does not implicate the constitutional concerns that Machado-Galeana
   raises.
             Last, Machado-Galeana argues that his 300-month sentence is
   substantively unreasonable because he had no criminal history before the
   instant offense. Our review of the district court’s sentencing decision is
   limited to determining whether the sentence is reasonable. Gall v. United
   States, 552 U.S. 38, 46 (2007). We typically review a sentence’s substantive
   reasonableness for abuse of discretion, giving great deference to the district



                                          13
Case: 19-30236       Document: 00515616122          Page: 14    Date Filed: 10/26/2020




                                     No. 19-30236


   court’s findings and conclusions. See Gall, 552 U.S. at 51; United States v.
   Key, 599 F.3d 469, 475 (5th Cir. 2010). While Machado-Galeana requested a
   below-guidelines sentence, he did not request a specific sentence and so may
   not have preserved this issue. See Holguin-Hernandez v. United States, 140 S.
   Ct. 766-67 (2020) (concluding that that a “defendant who, by advocating for
   a particular sentence, communicates to the trial judge his view that a longer
   sentence is ‘greater than necessary’ has thereby informed the court of the
   legal error at issue in an appellate challenge to the substantive reasonableness
   of the sentence” (emphasis added)).
          Whether plain error or abuse-of-discretion review applies, Machado-
   Galeana’s challenge fails. A properly calculated sentence that is within or
   below the guidelines range is presumed substantively reasonable on appeal.
   United States v. Simpson, 796 F.3d 548, 557 (5th Cir. 2015); United States v.
   Cooks, 589 F.3d 173, 186 (5th Cir. 2009). To overcome the presumption of
   reasonableness, Machado-Galeana must show that the district court failed to
   consider a factor specified by 18 U.S.C. § 3553(a) that should have received
   significant weight, or that the district court attributed significant weight to an
   improper consideration. Cooks, 589 F.3d at 186. Machado-Galeana notes that
   he has no criminal history, but the district court expressly considered his lack
   of a criminal history and, in any case, his sentence falls below the applicable
   guidelines range for his offense level and criminal history category. Machado-
   Galeana also asserts that the district court “did not adequately consider the
   impact on Mr. Machado’s family and his personal characteristics in imposing
   the sentence,” but Machado-Galeana does not identify what the district
   court should have considered, and so cannot overcome the presumption of
   reasonableness.




                                          14
Case: 19-30236    Document: 00515616122           Page: 15   Date Filed: 10/26/2020




                                   No. 19-30236


                              VI. Conclusion
         The district court did not err in concluding that the wiretaps in this
   case were necessary and that the Government’s minimization practices did
   not warrant total suppression. The district court did not clearly err in
   applying a 2-level obstruction-of-justice enhancement, and Machado-
   Galeana has not overcome the presumption his below-guidelines sentence is
   substantively reasonable. Accordingly, the judgment of the district court is
   AFFIRMED.




                                        15